Citation Nr: 1610027	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In December 2015 the Board sent a letter to the Veteran which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would be reassigned.  No response from the Veteran was received within the 30 day limit cited in the letter.  Thus, the Board will proceed with the matter on appeal.  

The reopened claims of service connection for a psychiatric disorder, a back disorder and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By determination dated in September 2007, the RO denied service connection for a psychiatric disorder, including PTSD; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  Evidence received since the September 2007 RO determination relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.

3.  By determination dated in September 2007, the RO denied service connection for a back disorder; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

4.  Evidence received since the September 2007 RO determination relates to unestablished facts necessary to substantiate the claim of service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.

5.  By determination dated in September 2007, the RO denied service connection for bilateral hearing loss and tinnitus; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

6.  Evidence received since the September 2007 RO determination relates to unestablished facts necessary to substantiate the claims of service connection for a hearing loss disorder and tinnitus, and raises a reasonable possibility of substantiating the claims.

7.  The Veteran was exposed to acoustic trauma during military service, while serving as a cannoneer.

8.  The Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying service connection for a psychiatric disorder, including PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence having been received; the claim of entitlement to service connection for a psychiatric disorder, including PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

3.  The September 2007 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  New and material evidence having been received; the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

5.  The September 2007 rating decision denying service connection for a hearing loss disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

6.  New and material evidence having been received; the claim of entitlement to service connection for a hearing loss disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

7.  The September 2007 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

8.  New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

9.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A detailed discussion of VA's various duties to notify and assist is unnecessary in this case, given the favorable nature of the Board's decision.

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence to Reopen a Claim for Service Connection for PTSD

Service connection was previously denied for PTSD in a September 2007 rating decision, which pointed out that the Veteran's claimed stressor, the bombing of a Berlin disco on April 14, 1986, while the Veteran was there, could not be verified as there was no evidence of treatment for any injuries of the Veteran attributed to the bombing.  Furthermore, there were no records of combat to allow for a conceded in-service stressor.  Notice was sent later in September 2007.  The Veteran did not timely perfect an appeal of this decision and it became final.  

Among the evidence before the RO in September 2007 were service treatment records that were completely silent for any psychiatric complaints including on entrance examination/report of medical history in March 1985 and separation examination/report of medical history in March 1988.  The Veteran's service personnel records did confirm that his service was in Germany between August 1985 and February 1987, with his MOS included to be cannoneer and heavy vehicle driver.  

Also before the RO in September 2007 was an August 2007 Formal Finding of Lack of Information to Verify Stressors to send an inquiry to JSRRC, which described records silent for him sustaining any injuries from a bombing, and describing personnel records from his time in service (said to be from May 31, 1968, to March 17, 1970) to be reviewed and showing no evidence he was in combat.  

Also before the RO in September 2007 were records confirming treatment for and diagnosis of a psychiatric disorder with varying diagnoses including PTSD, with Social Security records from November 2004 diagnosing adjustment disorder with severe depressed mood said to be related to his Axis III diagnosis of cardiomyopathy, hypertension, edema and obesity.  A June 2007 record diagnosed major depressive disorder (MDD).  In January 2007 he was diagnosed with PTSD related to an incident in active duty when a bomb went off causing burn injuries to a friend and putting him in fear of his life.  He was described as having many symptoms after this including emotional lability, poor concentration, occasional flashbacks, social isolation, sense of foreshortened future, hypervigilance and exaggerated startle response.  

Evidence after September 2007 includes additional treatment records confirming a diagnosis of PTSD including in September 2009, July 2010, February 2011, May 2011, June 2011, and February 2012.  Psychiatric disorders including PTSD, bipolar disorder, anxiety and adjustment disorder were cited in problem lists in VA treatment records up through February 2016.

Also received after September 2007 included the Veteran's September 2015 hearing testimony wherein the Veteran reported that he continued to be treated for PTSD by the VA as well as a non-VA facility in the Harbors.  He described the PTSD stressors to include the in-service nightclub bombing in which he described that he was outside the facility paying cab fare but his friend had already gone inside.  His friend survived but received burns.  He indicated he lost contact with his friends.  Transcript 11-13.  He also submitted an article about the incident.  He then described another stressor which he described being on the Berlin Wall face to face with the Russians during maneuvers, and had constant alerts and he reported fearing for his life.  Transcript at 14.  Among the evidence he submitted a copy of an article dated in November 2001 describing the conviction of 4 bombers in a fatal 1986 Berlin disco bombing that took place 10 days prior to an April 15, 1986 U.S. attack on Tripoli in retaliation of the incident.  The article noted the disco was frequented by American Soldiers.

This additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claim.  Such evidence includes a new stressor raised (that of facing Russian soldiers during maneuvers at the Berlin Wall) which he described as causing fear for his life at his Travel Board hearing.  The evidence also includes new evidence from an article describing the bombing incident in Berlin in April 1986, with the disco involved confirmed to have been popular among service members at the same time the Veteran was stationed in Germany.  The evidence which is deemed credible for the purposes of reopening this claim, therefore, is new and material, and the claim of service connection for a psychiatric disorder including PTSD is reopened. 

New and Material Evidence to Reopen a Claim for Service Connection for a Back Disorder

Service connection was previously denied for a back disorder in a September 2007 rating decision, based on finding that there was no evidence of a current condition existing, occurring in or being the result of service including from his reportedly having fallen off a Howitzer.  The rating pointed out that although he had 2 separate occasions of back pain after weight lifting, the post service records were silent for continuation of a back disorder and a July 2007 VA examination determined that lumbar strain was less likely as not related to service due to no chronic disability.  Notice was sent later in September 2007.  The Veteran did not timely perfect an appeal of this decision and it became final.  

Among the evidence before the RO in September 2007 were service treatment records that included two incidents of treatment for low back pain in 1987, with a January 1987 record describing sharp pain in his back after weight lifting too much weight and findings on examination of decreased motion, slight swelling and guarding on palpation of the lumbar spine.  He was diagnosed with lumbosacral strain due to weight lifting.  The May 1987 record again reported low back pain after weight lifting with limited motion noted and assessed as possible low back strain.  There were no findings or complaints of back issues shown on separation examination/report of medical history in March 1988.  The Veteran's service personnel records did confirm that his service was in Germany between August 1985 and February 1987, with his MOS included to be cannoneer and heavy vehicle driver.  

Evidence from prior to the September 2007 rating includes post-service records from the Social Security Administration with records from 2004 including mention of back pain in June 2004 and July 2004 records addressing cardiovascular problems; back symptoms reported in April 2006, acute low back pain secondary to strain diagnosed after he was riding a stationary bicycle in April 2007 and reports that he was not doing much exercise due to back pain in June 2007.  

Also before the RO in September 2007 a July 2007 VA examination of his spine noted a history given of low back pain in 1986-1987 from a Howitzer fall per his report, with daily pain and findings on examination of painful motion, limited motion, and normal findings on X-ray of the spine.  The examiner diagnosed chronic lumbar strain with an opinion that it was less likely than not that his chronic lumbar strain was related to service, with an opinion that based on the relatively minor injuries in service with negative report of chronic back pain on discharge examination in August 1987, the length of time since discharge and the fact that he was a forklift operator for years since discharge, and the normal X-rays, as well as an opinion that a lot of his back pain was due to the Veteran's body habitus.  

Evidence received after the September 2007 rating includes medical treatment records showing treatment for and complaints of ongoing back pain, including in March 2008, June 2008, February 2009, February 2010, April 2010, November 2010, September 2011, and April 2012 when his back pain was treated with a TENS unit which had broken.  He is noted to have reported back pain after falling off the Howitzer in the records from February 2009 and February 2010.  His back pain continued to be reported in records from January 2013 and the problem lists repeatedly noted up through February 2013 noted chronic low back pain.

Evidence also received after the September 2007 rating also includes the Veteran's hearing testimony where the Veteran described having been on the powerlifting team in the service for 3 years, and described having strained his back several times, not just during trainings but also during competitions.  He indicated that he would request an opinion from his doctor about the correlation between lifting weights and his current back problems.  He described much of his treatment in service being given pills and being told to move on.  He also pointed to his MOS involving heavy lifting and being told to suck it up and move on in the field.  Transcript 1-8.  He also reported having post service treatment with homeopathic doctors in Europe but that these records got lost.  He indicated he stayed in Germany for 17 years after service and returned to the US in 2002 or 2003, during which time he was treated for free by a doctor whose office his girlfriend worked at the time prior to treating with the VA.  Transcript 1-9.  

This additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claim.  Such evidence includes evidence presented by the Veteran's testimony of continued back symptoms treated shortly after service, which was not previously before the RO when it denied his claim in September 2007 based on the lack of evidence of continued symptoms after service.  His testimony also suggested that he injured his back while lifting weights multiple times in service, not just the two incidents shown in the service treatment records.  Finally he pointed to the possibility of favorable evidence from his doctor.  The evidence which is deemed credible for the purposes of reopening this claim, is therefore, new and material, and the claim of entitlement to service connection for a back disorder is reopened. 

New and Material Evidence to Reopen a Claim for Hearing Loss and Tinnitus

The Board shall address reopening both the hearing loss and tinnitus together as they are both claimed as due to the same acoustic trauma and both involve interrelated disabilities involving the ears.  

Service connection was previously denied for a hearing loss and tinnitus in a September 2007 rating decision, with the RO conceding that the Veteran's MOS of cannoneer did entail exposure to acoustic trauma, but noting that there was no hearing loss in service with normal audiograms in service and the findings from the July 2007 VA audiogram also shown to be normal.  Regarding tinnitus, it was noted that the VA treatment records were silent for tinnitus and the July 2007 VA examination opinion was that tinnitus was less likely as not related to service because there was no objective evidence to support a finding that noise exposure in service caused tinnitus.  Notice was sent later in September 2007.  The Veteran did not timely perfect an appeal of this decision and it became final.  

Evidence previously before the RO includes service treatment records that include audiological evaluation findings on entrance examination in March 1985 with pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
5
10
10
5
0

He denied hearing loss or other ear trouble in the report of medical history in March 1985.  

None of the service treatment records included findings or complaints of hearing loss or tinnitus.  

On a reference audiogram of August 1987, readings of pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
10
5
10
0
0

Audiological evaluation findings from a periodic examination in November 1987 and the separation examination in March 1988 are noted to have recited the identical findings from the August 2007 reference audiogram, with a notation indicating that the August 2007 reference audiogram results were being copied.  He denied hearing loss or other ear trouble in the report of medical history in November 1987 and in March 1988.

Speech recognition ability was not measured in any of these evaluations in the service treatment records.

Post service records previously before the RO in September 2007 included Social Security records from 2004 including a January 2004 record noting ear pain and decreased hearing bilaterally treated with antibiotics but with persistent earaches.  An April 2004 record noted his bilateral earaches was bilateral otitis externa, possibly otitis media.  Also before the RO in September 2007 was an August 2007 audiological consult which noted a history of hazardous noise exposure in service and constant bilateral subjective tinnitus for many years, along with disequilibrium and ear aches.  Audiology results were described as showing borderline slight/mild degree sensorineural hearing loss (SNHL) of the right ear and slight to mild degree SNHL of the left ear through 1000 Hertz and dropping to moderately severe from 3000 to 8000 Hertz and 96 percent word recognition in both ears.  He was recommended further evaluation by ENT.  

The report of a July 2007 VA audiological examination before the RO in September 2007 noted the Veteran's hearing tests in service having been normal bilaterally from 500-6000 Hertz with complaints of fluctuating progressive hearing difficulties noted by the Veteran around 1987 accompanied by bilateral episodic tinnitus.  He reported difficulties hearing people speaking around him and hearing certain tones.  A positive history of military noise exposure was noted and an unremarkable post service history of noise exposure was noted.  He reported bilateral tinnitus every other day lasting 1-2 hours.

On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
20
25
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  The examiner gave an opinion that it was less likely than not that the Veteran's noise exposure caused his hearing loss and tinnitus based on the fact that all audiograms were normal and his hearing was normal on today's examination.  The examiner also stated that there was no evidence supporting the influence of noise on his tinnitus due to no threshold shifts and no history of unprotected noise exposure and no hearing loss.  

Evidence submitted since the RO's September 2007 decision includes VA treatment records through February 2016 and some duplicate Social Security records which address other medical issues and make no mention of hearing loss or tinnitus, and do not include audiological findings for hearing loss, although they do note a history of treatment for acute otitis externa and unspecified otitis media.  

Also after September 2007 the Veteran provided testimony at his September 2015 hearing that he didn't have hearing loss prior to service with exposure from Howitzer fire during the service with inadequate protection.  He described noticing trouble hearing a few months after service, and denied post service noise exposure.  He indicated that he would obtain an audiologist's opinion regarding the etiology of his claimed hearing loss.  Regarding tinnitus, the ringing of his ears was said to have begun in the late part of his service and has continued ever since.  Transcript p. 16-19.

This additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claims for hearing loss and tinnitus.  Regarding his hearing loss, such evidence includes the Veteran's September 2015 testimony reporting on the potential existence of evidence pertinent to his hearing loss claim when he described the plans to obtain an audiologist's opinion favorable to his claim.  Regarding the tinnitus, his September 2015 hearing testimony regarding the onset of tinnitus at the end of service and of  continued symptoms of tinnitus ever since service.  Such evidence which was not previously before the RO when it denied his claim in September 2007 based on the lack of evidence of a current hearing loss and lack of evidence of tinnitus related to service.  The evidence which is deemed credible for the purposes of reopening this claim, is therefore, new and material, and the claim of entitlement to service connection for bilateral hearing loss and tinnitus is reopened. 

Service Connection for Tinnitus-Decision on the Merits

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board finds that the Veteran's testimony as to the incurrence of tinnitus in service is both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  He additionally provided credible and competent testimony as to the continuity of symptoms since his separation from service.  Again the Board notes that exposure to acoustic trauma in his MOS was conceded by the VA.

The Board acknowledges that the July 2007 VA examiner offered a negative opinion with respect to this claim; however, in rendering the negative opinion, the examiner did not consider the Veteran's competent and credible lay testimony of having ringing in his ears beginning while in the service and continuing thereafter.  Additionally the July 2007 examiner in providing a rationale for denying service-connection for tinnitus, is noted to have relied in part on a finding that the Veteran's hearing was normal on separation without noting that an audiological examination had not been done on separation, but the results of the August 1987 examination were merely copied on separation in March 1988.  Accordingly the Board concludes that the VA examiner's opinion is entitled to little probative weight.  

Moreover, as the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his tinnitus, he is competent to relate his current tinnitus to his active service.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  The Board therefore concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a psychiatric disorder to include PTSD is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for a back disorder is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of entitlement to service connection for bilateral tinnitus is reopened.

Service connection for tinnitus is granted.


REMAND

Having reopened the claims the Board finds that further development is warranted.

Regarding the PTSD claim, additional development is necessary to afford proper adjudication of this claim.  The Veteran is noted to have submitted additional evidence in the form of an article confirming the attack on a Berlin nightclub popular with members of the U.S. military in April 1986, ten days prior to the United States conducting a retaliatory airstrike on Tripoli on April 15, 1986.  The Veteran has also described a second stressor, that of facing Russian soldiers during maneuvers at the Berlin Wall, which he described as causing fear for his life.  As such, the evidence suggests the Veteran's PTSD may have been related to his active duty service, and the new claimed stressor may be subject to the VA regulation regarding the in-service stressor of "fear of hostile military or terrorist activity," 38 C.F.R. § 3.304(f)(3).  

The Board notes that VA's August 2007 Formal Finding of Lack of Information to Verify Stressors which described records silent for him sustaining any injuries from bombing, which erroneously described his personnel records to be from May 31, 1968 to March 17, 1970.  Given this major error in the Formal Finding of a Lack of Information, coupled with the evidence confirming the bombing incident in April 1986 in Berlin, Germany during a time when he was serving in Germany, the Board finds that another attempt should be made to verify his claimed stressor of the bombing in Berlin when he reportedly was present outside the building but not injured, while a friend received burn injuries.  

In regards to the back disorder the Board finds additional development is warranted.  Specifically the Board notes that the July 2007 VA examination did not consider the Veteran's lay testimony of his reportedly continued back symptoms he described treating after service in Germany.  Thus an addendum opinion should be obtained which considers this additional evidence that suggests continuity of back symptoms after service.  

In regards to the hearing loss claim, further development is warranted.  The Board notes that with respect to claims for service connection specifically for hearing loss, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385  then operates to establish when a hearing loss disability can be service connected.  Id. at 159.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

The most recent VA audiological examination was done in July 2007 several years ago, and while not meeting the VA criteria for hearing loss, is noted to only be 1 decibel below the threshold for hearing loss for the right ear with 25 decibels reported at 2000, 3000 and 4000 Hertz.  All other thresholds are 20 degrees except for 25 decibels for the left ear at 2000 and 4000 Hertz.  Thus the possibility may exist that the Veteran may currently meet the criteria for hearing loss if he is retested.  The Veteran at his September 2015 hearing pointed to the possible existence of recent audiological records when he suggested that he could obtain an opinion from an audiologist.  The Board further notes that the Veteran's service treatment records reveal that on the November 1987 periodic examination  and on the March 1988 separation examination, the examiners simply copied the results from the August 1987 reference evaluation and any examination addressing this matter should consider this fact.  The July 2007 examiner is noted to have described the Veteran's hearing as normal on separation without noting that an audiological examination had not been done on separation, but merely copied the results of the August 1987 examination.  Thus additional examination appears to be warranted to properly address the evidence in the service treatment records as well as to determine whether a hearing loss disability currently exists.  

The Board additionally notes that the AOJ appears not to have reviewed the most recent VA treatment records uploaded on February 12, 2016, in the Virtual VA records, as the most recent RO adjudication of these issues is the December 2011 statement of the case (SOC).  The provisions affording an automatic waiver of initial AOJ review of evidence submitted to the AOJ are not for application in this instance as the Veteran's substantive appeal was filed prior to February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Thus on remand the RO should ensure review of all pertinent evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated medical records regarding the Veteran's treatment at the VAMC dated since February 2016 and from any additional VA and non-VA medical provider identified by him, to include any pertinent records addressing the nature and etiology of his claimed hearing loss and back disorder.

2.  Obtain more detailed information concerning his claimed stressor(s), currently alleged to include being present at a Berlin disco when it was bombed by terrorists in early April 1986 and engaging in maneuvers that included facing off with the Russian Army at the Berlin Wall, which he described as causing fear of hostile military activity.  This should include requesting the Veteran provide a statement containing as much detail as possible regarding these stressor(s) to which he alleges he was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment, or any other identifying detail.  The RO must ask the Veteran to comment specifically on the approximate date of which each incident occurred that he describes.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details, an adequate search for verifying information cannot be conducted.  He must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members. 

3.  If sufficient information is provided, corroborate the stressors through official sources.  (As noted above, service connection for PTSD no longer requires corroboration of stressors related to hostile military or terrorist activity, if consistent with the circumstances of service. See 38 C.F.R. § 3.304(f)(3) ).  The RO should consider the Veteran's service personnel records showing service in Germany from 1985 to 1987 with his MOS as cannoneer and heavy vehicle driver, as well as the article submitted regarding the terror attack on a Berlin disco in April 1986  in attempting to verify his claimed stressors.    

4.  If additional evidence is obtained that is not sufficiently corroborated by the official action thus far undertaken, but provides new information upon which another attempt to obtain verification through official sources is shown warranted, the RO must review the Veteran's claims file and prepare a summary of all claimed stressors, to include those obtained via the above actions.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to the claim, to the JSRRC, and must ask JSRRC to provide any available information that might corroborate the Veteran's alleged in-service stressor(s).  If JSRRC is unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources.  All documentation received by the RO from JSRRC must be associated with the claims file.  The RO must ask JSRRC to discuss in its response what the records show with regard to the stressors identified by the Veteran.

5.  If the Veteran's reported stressors are corroborated (or are deemed to be stressors related to hostile military or terrorist activity, if consistent with the circumstances of service), schedule the Veteran for a VA psychiatric examination to determine the nature and extent of any current psychiatric disabilities, and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should only consider stressors that have been corroborated.  The examination report should include a detailed account of all psychiatric pathology found to be present.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  If the examiner diagnoses PTSD, then the examiner should identify the stressors upon which the diagnosis is based.  A complete rationale for all opinions expressed should be provided. 

6.  After completion of  #1, return the electronic claims file and a copy of this remand to the examiner who conducted the July 2007 VA examination in order to obtain an addendum opinion.  If this examiner is no longer available, please forward the electronic claims file and a copy of this remand to a qualified medical professional.  After reviewing the pertinent lay and medical evidence in the file, the following question should be addressed:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disorder began in service, or (in the case of arthritis) manifested to a compensable degree within one year of his discharge from service, or is otherwise related to service, to include as the result of cumulative impact of weightlifting injuries?  In answering this question, please address the service treatment records showing two episodes of treatment in 1987 for back sprain after lifting weights as well as the Veteran's lay statements and testimony alleging multiple injuries to his back from weightlifting that were mostly untreated, as well as his history given of falling off a howitzer while serving in his MOS as a cannoneer.   

7.  Thereafter following completion of  #1, schedule the Veteran for a VA audiological disorders examination to determine the nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported in detail and associated with the claims file.

 Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of hearing loss disability of either ear or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

(b)  If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had its onset in service or is causally related to active service, to specifically include from exposure to hazardous noise as a cannoneer, which has been conceded by the VA.

In offering this opinion, the examiner must acknowledge and discuss the Veteran's reports as to the exposure to hazardous noise in service, the lack of post service exposure to hazardous noise and the onset of his hearing problems.  Additionally the examiner should take note that the Veteran has been granted service-connection for tinnitus based on this same inservice exposure to hazardous noise.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner should also note that a periodical examination in November 1987 and the separation examination in March 1988 appear to have merely copied the results from the August 1987 reference audiogram rather than actually re-testing the Veteran.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  

8.  Then readjudicate the claims and issue a supplemental statement of the case, if warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


